UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer  Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the date of07 March, 2013 ALLIED IRISH BANKS, public limited company  Bankcentre, Ballsbridge, Dublin 4, Republic of Ireland Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ﻿ For Immediate Release 7th March 2013 Allied Irish Banks, p.l.c. announces date for release of 2012 Annual Results Allied Irish Banks, p.l.c. ("AIB") will publish its 2012 Annual Results at 07.00 GMT on Wednesday 27th March 2013. -ENDS- For further information please contact: Enda Johnson Niamh Hennessy Head of Corporate Affairs & Strategy Media Relations Manager AIB Bankcentre AIB Bankcentre Dublin Dublin Tel: +353-1-7726010 Tel: +353-1-7721382 email: enda.m.johnson@aib.ie email: niamh.n.hennessy@aib.ie  ALLIED IRISH BANKS, p.l.c. (Registrant) Date07 March,2013 By: Paul Stanley Acting Chief Financial Officer Allied Irish Banks, p.l.c.
